Order reversed, without costs, on the opinion at Special Term and the judgment of Supreme Court, Dutchess County, reinstated.
Concur: Chief Judge Fuld and Judges Burke, Jasen and Gibson. Judges Scileppi and Breitel dissent and vote to affirm on the ground that the cancellation of the second registration left the respondent Economou without any registration or enrollment outstanding and the subsequent registration would not be effective to reinstate his enrollment until one week after the general election of 1971 under the Election Law. Taking no part: Judge Bergan.